DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered.

I. The objection to the title has been withdrawn in response to the amended title. 

II. The 101 rejection has been withdrawn in response to the claim amendment.

III. Applicant’s arguments with respect to claim(s) 1-5, 7-12, 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US Publication Number 2011/0007079 A1, hereinafter “Perez”) in view of Craig (US Publication Number 2015/0029097 A1), and further in view of Lokshin et al. (US Publication Number 2016/0241768 A1, hereinafter “Lokshin”).

(1) regarding claim 1:
As shown in figs. 1 and 4, Perez disclosed a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute an information processing method (para. [0016], note that systems and methods are disclosed that comprise intelligently training an avatar to perform animations by learning a user's tendencies through user inputs. The visual representation of the user may be in the form of an avatar, a cursor on the screen, a hand, or the any other virtual object that corresponds to the user in the physical space, fig. 4), the method comprising:
capturing motions of a plurality of actors on a real space from respective motion sensors attached to the plurality of actors (para. [0025], note that captured motion may be any motion in the physical space that is captured by the capture device, such as a camera. The captured motion could include the motion of a target in the physical space, such as a user or an object), 
blending the motions of the plurality of actors on a basis of a predetermined algorithm (para. [0025], note that the captured motion may include a gesture that translates to a control in an operating system or application. Also see para. [0044]); and 
dynamically controlling a motion of an avatar in a virtual space or a robot on a basis of a result of the blending to cause the avatar or the robot to make a motion reflecting the motions of the plurality of actors (para. [0026], note that the system 10 may translate an input to a capture device 20 into an animation, the input being representative of a user's motion, such that the animation is driven by that input. Thus, the user's motions may map to an avatar 40 such that the user's motions in the physical space are performed by the avatar 40. Also see para. [0048]),
Perez disclosed most of the subject matter as described as above except for specifically teaching each motion sensor being attached to a same site of each actor of the plurality of actors; wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is applied to each of the actors in advance, and wherein the weighting is set in advance by operating a predetermined setting screen by an operator.
However, Craig disclosed wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is applied to each of the actors in advance (para. [0097], note that variety of different model resolution techniques may be used. In some embodiments, two or more plausible virtual skeletons may be scored against each other based on weight); wherein the weighting is set in advance by operating a predetermined setting screen by an operator (para. [0116], note that parameters may modify or otherwise influence function inputs and outputs, function weighting, function branching, and/or function selection. Parameters defining the relative weighting of these functions, including selection of which functions are applicable to a particular scenario, and other parameter values used by these functions govern the effectiveness of a body-part tracker).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the predetermined algorithm blends the motions of the plurality of actors on a basis of a weighting that is applied to each of the actors in advance, and wherein the weighting is set in advance by operating a predetermined setting screen by an operator. The suggestion/motivation for doing so would have been in order to efficiently track human body to an avatar model (para. [0002-0003]). Therefore, it would have been obvious to combine Perez with Craig to obtain the invention as specified in claim 1.
Furthermore, Lokshin disclosed each motion sensor being attached to a same site of each actor of the plurality of actors (abs. sensor data collected from the sensors is analyzed to identify a state of an actor, an actor who is in a state about to perform an interesting action can be selected from a plurality of actors).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach each motion sensor being attached to a same site of each actor of the plurality of actors. The suggestion/motivation for doing so would have been in order to efficiently determine the motion characteristics of sporting actions, performances of athletes, and/or states of the participants of sporting activities (para. [0002]). Therefore, it would have been obvious to combine Perez and Craig with Lokshin to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Perez further disclosed the non-transitory computer-readable medium according to claim 1, wherein the method further comprises: 
capturing a motion corresponding to at least one site of each actor of the plurality of actors from the motion sensors attached to the each actor of the plurality of actors (para. [0045], note that the data captured by the cameras 26, 28 and device 20 in the form of the skeletal model and movements associated with it may be compared to the gesture filters 191 in the gesture library 190 to identify when a user (as represented by the skeletal model) has performed one or more gestures); 
blending the motions of the sites of the plurality of actors on the basis of the predetermined algorithm (para. [0046], note that the image may also be parsed to produce a skeletal representation of the user, where features, such as joints and tissues that run between joints are identified); and 
dynamically controlling the motion of the avatar or the robot on the basis of the result of the blending (para. [0048], note that the computing environment 12 may use the gestures library 192 to interpret movements of the skeletal model and to control an application based on the movements).

(3) regarding claim 3:
Perez further disclosed the non-transitory computer-readable medium according to claim 2, wherein the site comprises a part of a body of the actor (para. [0046], note that there exist skeletal mapping techniques to capture a person with a depth camera and from that determine various spots on that user's skeleton, joints of the hand, wrists, elbows, knees, nose, ankles, shoulders, and where the pelvis meets the spine).

(4) regarding claim 4:
Perez further disclosed the non-transitory computer-readable medium according to claim 3, wherein the part of the body includes at least one of upper body, lower body, head, a joint, waist, a wrist, or an ankle (para. [0046], note that there exist skeletal mapping techniques to capture a person with a depth camera and from that determine various spots on that user's skeleton, joints of the hand, wrists, elbows, knees, nose, ankles, shoulders, and where the pelvis meets the spine).

(5) regarding claim 5:
Perez further disclosed the non-transitory computer-readable medium according to claim 1, wherein the plurality of actors include at least one person among performers and an audience (fig. 6, para. [0130], note that the same user 602 is gesturing in the physical space 601, resulting in an animation of the user's avatar 606b that is representative of a goalie gesture similar to that applied to the avatar 606a in FIG. 6A.).

(6) regarding claim 7:
Perez disclosed most of the subject matter as described as above except for specifically teaching wherein the predetermined algorithm blends the motions of the plurality of actors on the basis of the weighting that is dynamically applied to each actor of the plurality of actors in accordance with a distance from a reference point set in advance on the real space to the each actor of the plurality of actors.
However, Craig disclosed wherein the predetermined algorithm blends the motions of the plurality of actors on the basis of the weighting that is dynamically applied to each actor of the plurality of actors in accordance with a distance from a reference point set in advance on the real space to the each actor of the plurality of actors (para. [0111], note that distance estimates (e.g., in millimeters or other suitable measurement) can provide a measure of proximity where a value of 0.0, as a non-limiting example, indicates that the body part and the object are touching. Depth sensors have distance dependent noise floors for measurement resolution and precision).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the predetermined algorithm blends the motions of the plurality of actors on the basis of the weighting that is dynamically applied to each actor of the plurality of actors in accordance with a distance from a reference point set in advance on the real space to the each actor of the plurality of actors. The suggestion/motivation for doing so would have been in order to efficiently track human body to an avatar model (para. [0002-0003]). Therefore, it would have been obvious to combine Perez with Craig to obtain the invention as specified in claim 7.

(7) regarding claim 8:
Perez disclosed most of the subject matter as described as above except for specifically teaching wherein the predetermined algorithm blends the motions of the plurality of actors on the basis of the weighting that is dynamically applied to each actor of the plurality of actors in accordance with an acceleration, a velocity, or a displacement amount of the each actor of the plurality of actors on the real space.
However, Craig disclosed wherein the predetermined algorithm blends the motions of the plurality of actors on the basis of the weighting that is dynamically applied to each actor of the plurality of actors in accordance with an acceleration, a velocity, or a displacement amount of the each actor of the plurality of actors on the real space (para. [0101], note that an application programming interface (API) may be used to report the selected skeleton. Such an (API) may be configured to communicate the joint positions, joint velocities, joint accelerations, confidences in positions, velocities, and/or accelerations, and/or other information related to the selected skeleton for one or more targets).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the predetermined algorithm blends the motions of the plurality of actors on the basis of the weighting that is dynamically applied to each actor of the plurality of actors in accordance with an acceleration, a velocity, or a displacement amount of the each actor of the plurality of actors on the real space. The suggestion/motivation for doing so would have been in order to efficiently track human body to an avatar model (para. [0002-0003]). Therefore, it would have been obvious to combine Perez with Craig to obtain the invention as specified in claim 8.

(8) regarding claim 9:
Perez disclosed most of the subject matter as described as above except for specifically teaching wherein the predetermined algorithm blends the motions of the plurality of actors on the basis of the weighting that is dynamically applied to each actor of the plurality of actors in accordance with a degree of movement synchronousness between the actors on the real space.
However, Craig disclosed wherein the predetermined algorithm blends the motions of the plurality of actors on the basis of the weighting that is dynamically applied to each actor of the plurality of actors in accordance with a degree of movement synchronousness between the actors on the real space (para. [0025], note that FIG. 1A shows a scenario in which human subject 18 is tracked by a body-part tracker using depth camera 20 so that the movements of human subject 18 may be interpreted by gaming system 12 as controls that can be used to affect the game being executed by gaming system 12. In other words, human subject 18 may use his or her movements to control the game. The movements of human subject 18 may be interpreted as virtually any type of user input).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the predetermined algorithm blends the motions of the plurality of actors on the basis of the weighting that is dynamically applied to each actor of the plurality of actors in accordance with a degree of movement synchronousness between the actors on the real space. The suggestion/motivation for doing so would have been in order to efficiently track human body to an avatar model (para. [0002-0003]). Therefore, it would have been obvious to combine Perez with Craig to obtain the invention as specified in claim 9.

(9) regarding claim 10:
Perez disclosed most of the subject matter as described as above except for specifically teaching wherein the predetermined algorithm blends the motions of the plurality of actors on the basis of the weighting that is dynamically applied to each actor of the plurality of actors in accordance with biological information of the each actor of the plurality of actors.
However, Craig disclosed wherein the predetermined algorithm blends the motions of the plurality of actors on the basis of the weighting that is dynamically applied to each actor of the plurality of actors in accordance with biological information of the each actor of the plurality of actors (para. [0046], note a model representing a human subject may include a plurality of rigid and/or deformable body parts. Some of these body parts may represent a corresponding anatomical body part of the human subject. Further, each body part of the model may comprise one or more structural members (i.e., "bones" or skeletal parts), with joints located at the intersection of adjacent bones. It is to be understood that some bones may correspond to anatomical bones in a human subject and/or some bones may not have corresponding anatomical bones in the human subject).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the predetermined algorithm blends the motions of the plurality of actors on the basis of the weighting that is dynamically applied to each actor of the plurality of actors in accordance with biological information of the each actor of the plurality of actors. The suggestion/motivation for doing so would have been in order to efficiently track human body to an avatar model (para. [0002-0003]). Therefore, it would have been obvious to combine Perez with Craig to obtain the invention as specified in claim 10.

(10) regarding claim 11:
Perez disclosed most of the subject matter as described as above except for specifically teaching wherein the predetermined algorithm blends the motions of the plurality of actors on the basis of the weighting that is dynamically applied to each actor of the plurality of actors in accordance with environmental information around the each actor of the plurality of actors.
However, Craig disclosed wherein the predetermined algorithm blends the motions of the plurality of actors on the basis of the weighting that is dynamically applied to each actor of the plurality of actors in accordance with environmental information around the each actor of the plurality of actors (para. [0111], note that the proximate state may correspond to a state of the observed depth image where at least a portion of the human subject resides within a threshold depth proximity to an object within the scene. The object may include another part of the human subject such as a limb or body core, or may include an object within the environment).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the predetermined algorithm blends the motions of the plurality of actors on the basis of the weighting that is dynamically applied to each actor of the plurality of actors in accordance with environmental information around the each actor of the plurality of actors. The suggestion/motivation for doing so would have been in order to efficiently track human body to an avatar model (para. [0002-0003]). Therefore, it would have been obvious to combine Perez with Craig to obtain the invention as specified in claim 11.

(11) regarding claim 13:
Perez disclosed most of the subject matter as described as above except for specifically teaching wherein the weighting is set by performing, by the operator, an operation of moving a cursor on a line segment connecting a first site of a first actor of the plurality of actors and a second site of a second actor of the plurality of actors on the setting screen.
However, Craig disclosed wherein the weighting is set by performing, by the operator, an operation of moving a cursor on a line segment connecting a first site of a first actor of the plurality of actors and a second site of a second actor of the plurality of actors on the setting screen (para. [0116], note that parameters may modify or otherwise influence function inputs and outputs, function weighting, function branching, and/or function selection. Parameters defining the relative weighting of these functions, including selection of which functions are applicable to a particular scenario, and other parameter values used).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the weighting is set by performing, by the operator, an operation of moving a cursor on a line segment connecting a first site of a first actor of the plurality of actors and a second site of a second actor of the plurality of actors on the setting screen. The suggestion/motivation for doing so would have been in order to efficiently track human body to an avatar model (para. [0002-0003]). Therefore, it would have been obvious to combine Perez with Craig to obtain the invention as specified in claim 13.

(12) regarding claim 14:
Perez disclosed most of the subject matter as described as above except for specifically teaching wherein the weighting is set by performing, by the operator, an operation of moving a cursor in a polygon that connects respective predetermined sites of the actors to each other.
However, Craig disclosed wherein the weighting is set by performing, by the operator, an operation of moving a cursor in a polygon that connects respective predetermined sites of the actors to each other (para. [0049], note that some models may include a skeleton and/or other body parts that serve as a machine representation of a modeled target. In some embodiments, a model may alternatively or additionally include a wireframe mesh, which may include hierarchies of rigid polygonal meshes, one or more deformable meshes, or any combination of the two).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the weighting is set by performing, by the operator, an operation of moving a cursor in a polygon that connects respective predetermined sites of the actors to each other. The suggestion/motivation for doing so would have been in order to efficiently track human body to an avatar model (para. [0002-0003]). Therefore, it would have been obvious to combine Perez with Craig to obtain the invention as specified in claim 14.

(13) regarding claim 15:
Perez further disclosed the non-transitory computer-readable medium according to claim 2, wherein the method further comprises: when capturing the motion of each actor of the plurality of actors, referencing a first output obtained by performing a first process on sensor data acquired by two or more of the motion sensors attached to two or more of the sites of each actor of the plurality of actors and a second output obtained by performing a second process on the sensor data, and correcting position information for the sites to which the motion sensors are attached (fig. 7, para. [0149], note that FIG. 7A depicts an example of two users remotely playing against each other in a boxing game application. The remote users interact with a target recognition, analysis, and tracking system 10 in their respective physical space, and are able to interact with each other over a network connection. Each system can provides live visual feedback of each physical space to the other system. In FIG. 7A, two users, User #1 and User #2, are interacting with the system executing the boxing game application. Thus, each system may capture live data with respect to each user and render the visual representation that corresponds to each user and maps to the motion of each user).

The proposed rejection of claim 1, as explained in Perez, Craig and Lokshin, renders obvious the steps of the system (fig. 3) claim 16 and method claim 17 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claims 16-17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Moon (US Publication Number 2016/0241768 A1) disclosed an apparatus and method for processing a stage performance using digital characters.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/           Primary Examiner, Art Unit 2674